DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on July 28, 2021 has been received. Claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments with respect to the amended claims have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
See updated rejection(s) below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb (US Patent No. 6,401,250) in view of Lin (US PG Pub 2006/0201612) and Boissier (US PG Pub 2010/0004615).
Regarding claim 1, McNabb discloses a lower body article of apparel (shorts of Figs. 1-2) comprising:
a textile fabric (see column 3, line 54 – column 4, line 3) formed into a pelvic portion (16) having a waist opening (21), a left leg portion (23) and a right leg portion (25); and
a plurality of slits (26) formed through the textile fabric in a repeating pattern (see Figs. 1-4 and column 4, lines 12-25 and 50-64), each slit of the plurality of slits having a first configuration when the textile fabric is in an unstretched state (see Fig. 5) and a second configuration when the textile fabric is in a stretched state (see Fig. 6 and column 4, line 49 - column 5, line 9),
wherein the plurality of slits are arranged in the textile fabric to form at least a first column of slits in linear alignment with one another (see annotated Fig. 5), a second column of slits in linear alignment with one another (see annotated Fig. 5), and a third column of slits  in linear alignment with one another (see annotated Fig. 5), wherein the second column of slits the Examiner notes that claim 1 is an open-ended “comprising” claim and the claim further utilizes open-ended “includes” language – as such, the first, second, and third column “comprise”/ “include” the claimed number of slits inasmuch as claimed; e.g., as shown in Fig. 5, the first column includes three slits, the second column includes two slits, which is one less slit than the first column, and the third column includes one slit, which is one less slit than the second column),
wherein the repeating pattern comprises a first slit in linear alignment with a second slit and separated by a spacing (vertical spacing between first and second slit as annotated, see Fig. 5) and a third slit parallel to and offset from the first slit and the second slit, the third slit being staggered relative to the first slit and the second slit such that the third slit overlies the spacing between the first slit and the second slit (see annotated Fig. 5; note that by definition “overlie” means “to lie over or upon,” and claim 1 as currently recited does not require the third slit to fully encompass the width of the spacing; see definition 1 of “overlie” via Merriam-Webster.com).

    PNG
    media_image1.png
    746
    762
    media_image1.png
    Greyscale


McNabb substantially discloses the invention as claimed above but fails to further disclose wherein, when the textile fabric is in the unstretched state, the first slit is arc shaped and the second slit is half-moon shaped. Instead, McNabb discloses a plurality of linear slits (see Fig. 5).

Furthermore, Boissier teaches a layered article (1) for wearing on a user’s body (see paragraphs 0020-0022) and having a plurality of slits (14) that can be straight, S-shaped, V-shaped, U-shaped (i.e., arc-shaped/half-moon shaped), or any combination of the various types (see paragraphs 0026-0028 and 0054), as one of ordinary skill in the art would recognize that any of the above known slit shapes would function in the same manner to open and close as the wearer moves (see paragraph 0054).
Therefore, based on Lin’s and Boissier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McNabb’s first slit to be arc shaped instead of linear, and the second slit to be half-moon shaped instead of linear, as such a modification would be nothing more than a simple substitution of one known slit shape for another, and would function in the same manner to open and close as the wearer moves. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 See MPEP 2144.04 (IV)(B).

Regarding claim 2, the modified article of McNabb (i.e., McNabb in view of Lin and Bossier) is further disclosed wherein the plurality of slits (26 of McNabb) are positioned in two or more distinct groupings on the lower body article of apparel (along respective right and left sides of gusset 13 of McNabb, see Figs. 1-2 and column 4, lines 12-64 of McNabb), the plurality of slits within each grouping aligned in a same direction (see at least Fig. 5 of McNabb).

Regarding claim 3, the modified article of McNabb (i.e., McNabb in view of Lin and Bossier) is further disclosed wherein a first grouping of the two or more distinct groupings is formed along a left side of the lower body article of apparel (along left side of gusset 13, adjacent left leg portion 23 of McNabb) and a second grouping of the two or more distinct groupings is formed along a right side of the lower body article of apparel (along right side of gusset 13, adjacent right leg portion 25 of McNabb, see at least Figs. 1-2 of McNabb).

Regarding claim 4, the modified article of McNabb (i.e., McNabb in view of Lin and Bossier) is further disclosed wherein the first grouping and the second grouping (along left and right sides of gusset 13 of McNabb) each comprise a plurality of columns of slits in linear alignment with one another, wherein each column of the plurality of columns of slits is offset from an adjacent column of slits, and wherein a slit in each column of the plurality of columns of slits is aligned perpendicular from a portion of a long axis of a slit in the adjacent column of slits (see Figs. 3-5 of McNabb).

Regarding claim 5, the modified article of McNabb (i.e., McNabb in view of Lin and Bossier) is further disclosed wherein the plurality of columns of slits comprise the first column of five slits (see annotated Fig. 5 of McNabb; note that while only a selection of slits are shown in the close-up of Fig. 5, the entire gusset area includes many more slits along its length; see Figs. 1-3 of column 4, lines 12-25 of McNabb) and the second column of slits (see annotated Fig. 5 of McNabb and note above regarding the number of slits), wherein the first column of slits comprises five slits in linear alignment with one another (see Fig. 5 of McNabb and note above regarding the number of slits) and the second column of slits comprises four slits in linear alignment with one another (see Fig. 5 of McNabb and note above regarding the number of slits), the first column of slits being offset from and adjacent to the second column of slits, and wherein the first column of slits includes the first slit and the second slit of the repeating pattern and the second column of slits includes the third slit of the repeating pattern (see at least Fig. 5 of McNabb).

Regarding claim 6, the modified article of McNabb (i.e., McNabb in view of Lin and Bossier) is further disclosed wherein the plurality of columns of slits comprise the third column of slits and a fourth column of slits (see annotated Fig. 5 of McNabb), wherein the third column of slits comprises three slits in linear alignment with one another (see Fig. 5 and note above regarding the number of slits) and the fourth column of slits comprises four slits in linear alignment with one another (see Fig. 5 and note above regarding the number of slits), the third column of slits being offset from and adjacent to the fourth column of slits (see Fig. 5), and wherein the third column of slits includes the third slit of the repeating pattern, and the fourth 

Regarding claim 7, the modified article of McNabb (i.e., McNabb in view of Lin and Bossier) is further disclosed wherein the fourth column of slits is offset from and adjacent to the second column of slits (see Fig. 5 of McNabb).

Regarding claim 8, the modified article of McNabb (i.e., McNabb in view of Lin and Bossier) is further disclosed wherein the plurality of columns of slits comprise a fifth column of slits (see annotated Fig. 5 of McNabb), wherein the fifth column of slits comprises three slits in linear alignment with one another (see annotated Fig. 5 of McNabb and note above in regards to the number of slits), the fifth column of three slits being offset from and adjacent to the third column of slits (see annotated Fig. 5), and wherein the fifth column of slits includes the first slit and the second slit of the repeating pattern (see Fig. 5 of McNabb, the fifth column includes the same repeating pattern as the first column, and therefore also includes the respective first and second slits of the repeating pattern).

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb, in view of Weldon (US Patent No. 5,446,927), further in view of Lin and Boissier.
Regarding claim 9, McNabb discloses a lower body article of apparel (shorts of Figs. 1-2) comprising:

a first plurality of slits (26) formed through the first layer in a repeating pattern (see Figs. 1-4 and column 4, lines 12-25 and 50-64); 
each slit of the first plurality of slits and the second plurality of slits in a first configuration at a first state of the lower body article of apparel (see Fig. 5) and a second configuration at a second state of the lower body article of apparel (see Fig. 6), wherein the first state corresponds to the lower body article of apparel not being under tension and the second state corresponds to the lower body article of apparel being under tension from a stretching force (see column 2, lines 30-41 and column 4, line 49- column 5, line 9),
wherein the plurality of slits are arranged in the first layer to form at least a first column of slits in linear alignment with one another (see annotated Fig. 5), a second column of slits in linear alignment with one another (see annotated Fig. 5), and a third column of slits  in linear alignment with one another (see annotated Fig. 5), wherein the second column of slits includes at least one less slit than the first column of slits, and the third column of slits includes at least one less slit than the second column of slits (see Fig. 5; the Examiner notes that claim 9 is an open-ended “comprising” claim and the claim further utilizes open-ended “includes” language – as such, the first, second, and third column “comprise”/ “include” the claimed number of slits inasmuch as claimed; e.g., as shown in Fig. 5, the first column includes three slits, the second column includes two slits, which is one less slit than the first column, and the third column includes one slit, which is one less slit than the second column), and


    PNG
    media_image2.png
    746
    762
    media_image2.png
    Greyscale


However, Weldon teaches a two-ply article of apparel (10) comprising a first outer layer (11) affixed to a second substantially coextensive inner layer (12) wherein the first layer is exterior to the second layer when the article is in an as-worn position (see Figs. 1-3 and column 2, lines 43-65), wherein both the first layer and the second layer comprise a plurality of apertures (16) formed through each layer in a repeating pattern (see Figs. 1-3), to facilitate cooling of the skin while also preventing excessive sunlight from contacting the skin (see column 1, lines 6-52).
Therefore, based on Weldon’s teachings, it would have been obvious to one having ordinary skill in the art to have modified McNabb’s article to include a substantially coextensive inner layer, such that the first outer layer and the second inner layer would both be formed into the pelvic portion, left leg portion, and right leg portion; wherein the first layer is exterior to the second layer when the article is in an as-worn position; the second layer having a second plurality of slits formed therethrough in the repeating pattern of the first plurality of slits, as doing so would facilitate cooling of the skin while also preventing excessive sunlight from contacting the skin.
McNabb also fails to disclose wherein when the lower body article of apparel is in the first state, the first slit is arc shaped and the second slit is half-moon shaped.
However, Lin teaches an article of apparel (30) for wearing on a user’s body (see Fig. 7 and paragraph 0039), the article of apparel including a plurality of slits (31) for ventilation, the 
Furthermore, Boissier teaches a layered article (1) for wearing on a user’s body (see paragraphs 0020-0022) and having a plurality of slits (14) that can be straight, S-shaped, V-shaped, U-shaped (i.e., arc-shaped/half-moon shaped), or any combination of the various types (see paragraphs 0026-0028 and 0054), as one of ordinary skill in the art would recognize that any of the above known slit shapes would function in the same manner to open and close as the wearer moves (see paragraph 0054).
Therefore, based on Lin’s and Boissier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McNabb’s first slit to be arc shaped instead of linear, and the second slit to be half-moon shaped instead of linear, as such a modification would be nothing more than a simple substitution of one known slit shape for another, and would function in the same manner to open and close as the wearer moves. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).



	Regarding claim 11, the modified article of McNabb (i.e., McNabb in view of Weldon, Lin, and Boissier) is further disclosed wherein a slit in each column is aligned perpendicular from a portion of a long axis of a slit in an adjacent column (see Fig. 5 of McNabb).

	Regarding claim 12, the modified article of McNabb (i.e., McNabb in view of Weldon, Lin, and Boissier) is further disclosed wherein slits in each column have a position that is staggered to a long axis of at least one slit in the adjacent column (see Fig. 5 of McNabb).

Regarding claim 13, the modified article of McNabb (i.e., McNabb in view of Weldon, Lin, and Boissier) is further disclosed wherein the first column of slits and the second column of slits each extend at an angle with respect to a vertical axis of the lower body article of apparel (see position of gusset 13 in annotated Fig. 1 of McNabb in comparison with the configuration of slits in Figs. 3 and 5, which extend in a linear direction through gusset 13).

    PNG
    media_image3.png
    993
    771
    media_image3.png
    Greyscale

	Regarding claim 14, the modified article of McNabb (i.e., McNabb in view of Weldon, Lin, and Boissier) is further disclosed wherein the first column of slits and the second column of slits extend at an angle with respect to the vertical axis of the lower body article of apparel (see annotated Fig. 1 of McNabb above and note in rejection of claim 13) proximate a groin area of the lower body article of apparel and towards a right side and a left side of the lower body article of apparel (see Figs. 1-2 and column 4, lines 12-64 of McNabb, the first and second column of 

Regarding claim 15, the modified article of McNabb (i.e., McNabb in view of Weldon, Lin, and Boissier) is further disclosed wherein the first plurality of slits are aligned with the second plurality of slits such that slits of the first plurality of slits and the second plurality of slits provide a direct path through the lower body article of apparel when the lower body article of apparel is in the as-worn position and in the second state (see Figs. 1-3 and column 2, line 66 – column 4, line 45 of Weldon; Weldon teaches wherein the alignment between the first and second plurality of apertures may be configured such that at any given moment the majority of or all the apertures 16 in the outer layer 11 at least partially cover, align, and register with corresponding apertures 16 in the inner layer 12, thus providing a direct path through the article when the article is worn, inasmuch as claimed by Applicant).
It is noted that the recitation of “such that slits of the first plurality of slits and the second plurality of slits provide a direct path through the lower body article of apparel when the lower body article of apparel is in the as-worn position and in the second state” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. McNabb, Weldon, Lin, and Boissier together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).


Regarding claim 17, McNabb, Weldon, Lin, and Boissier together teach the limitations of claim 9, as discussed above. 
McNabb fails to further disclose wherein, when the lower body article of apparel is in the first state, the third slit is either arc shaped or half-moon shaped.
However, as noted above, Lin teaches an article of apparel (30) for wearing on a user’s body (see Fig. 7 and paragraph 0039), the article of apparel including a plurality of slits (31) for ventilation, the plurality of slits having a closed configuration in an unstretched state (see Fig. 3) and an open configuration in a stretched state (see Fig. 4), the plurality of slits having an arc-shape/half-moon shape in the unstretched state (see Fig. 3 and paragraphs 0033-0035; note that while the slits are described as “arc-shaped,” they also form a half moon shape inasmuch as claimed, and the claims do not clearly differentiate between the two shapes), the plurality of slits allowing for enhanced ventilation as the wearer moves (see paragraphs 0039-0044).
Furthermore, Boissier teaches a layered article (1) for wearing on a user’s body (see paragraphs 0020-0022) and having a plurality of slits (14) that can be straight, S-shaped, V-shaped, U-shaped (i.e., arc-shaped/half-moon shaped), or any combination of the various types (see paragraphs 0026-0028 and 0054), as one of ordinary skill in the art would recognize that any 
Therefore, based on Lin’s and Boissier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McNabb’s third slit to also be arc-shaped or half-moon shaped instead of linear, as such a modification would be nothing more than a simple substitution of one known slit shape for another, and would function in the same manner to open and close as the wearer moves. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McNabb, in view of Pezzimenti (US PG Pub 2013/0276201).
Regarding claim 18, McNabb discloses a lower body article of apparel (shorts of Figs. 1-2) comprising:
a textile fabric (see column 3, line 54 – column 4, line 3) formed into a pelvic portion (16) having a waist opening (21), a left leg portion (23) and a right leg portion (25); and
a first plurality of slits (column of 26 including the third slit, see annotated Fig. 5) extending through the textile fabric (see Figs. 1-4 and column 4, lines 12-25 and 50-64); and
a second plurality of slits (column of 26 including the first and second slit, see annotated Fig. 5) extending through the textile fabric (see Figs. 1-4 and column 4, lines 12-25 and 50-64),
st slit as annotated) in the first column of linearly spaced slits overlies a spacing between two slits (i.e., 2nd and 3rd slit as annotated, which are separated by a vertical spacing, see Fig. 5) in the second column of linearly spaced slits (see annotated Fig. 5; note that by definition “overlie” means “to lie over or upon,” and claim 18 as currently recited does not require the third slit to fully encompass the width of the spacing; see definition 1 of “overlie” via Merriam-Webster.com), and
wherein the second column of linearly spaced slits includes at least one less slit than the first column of linearly spaced slits, and the third column of linearly spaced slits includes at least one less slit than the second column of linearly spaced slits (see Fig. 5; the Examiner notes that claim 18 is an open-ended “comprising” claim and the claim further utilizes open-ended “includes” language – as such, the first, second, and third column “comprise”/ “include” the claimed number of slits inasmuch as claimed; e.g., as shown in Fig. 5, the first column includes three slits, the second column includes two slits, which is one less slit than the first column, and the third column includes one slit, which is one less slit than the second column).

    PNG
    media_image4.png
    746
    764
    media_image4.png
    Greyscale


McNabb substantially discloses the invention as claimed above but fails to further disclose wherein the first plurality of slits have a first shape, and the second plurality of slits have a second shape that is different from the first shape. Instead, McNabb discloses a plurality of uniform and linear (non-curved) slits (see Fig. 5).

Therefore, based on Pezzimenti’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McNabb’s plurality of linear slits to have different shapes, such that the first plurality of slits would have a first shape, and the second plurality of slits would have a second shape different from the first shape; as doing so would provide optimal ventilation and breathability while still maintaining the structural integrity of the textile layer.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb and Pezzimenti, as applied to claim 18 above, in view of Lin and Boissier.

However, Lin teaches an article of apparel (30) for wearing on a user’s body (see Fig. 7 and paragraph 0039), the article of apparel including a plurality of slits (31) for ventilation, the plurality of slits having a closed configuration in an unstretched state (see Fig. 3) and an open configuration in a stretched state (see Fig. 4), the plurality of slits having an arc shape in the unstretched state (see Fig. 3 and paragraphs 0033-0035), the plurality of slits allowing for enhanced ventilation as the wearer moves (see paragraphs 0039-0044).
Furthermore, Boissier teaches a layered article (1) for wearing on a user’s body (see paragraphs 0020-0022) and having a plurality of slits (14) that can be straight, S-shaped, V-shaped, U-shaped (i.e., arc-shaped), or any combination of the various types (see paragraphs 0026-0028 and 0054), as one of ordinary skill in the art would recognize that any of the above known slit shapes would function in the same manner to open and close as the wearer moves (see paragraph 0054).
Therefore, based on Lin’s and Boissier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McNabb’s first plurality of slits to be arc-shaped instead of linear, as such a modification would be nothing more than a simple substitution of one known slit shape for another, and would function in the same manner to open and close as the wearer moves. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 See MPEP 2144.04 (IV)(B).

Regarding claim 20, McNabb and Pezzimenti together teach the limitations of claim 18, as discussed above, but fail to further teach wherein the second shape is half-moon shaped when the lower body article of apparel is in an unstretched state.
However, Lin teaches an article of apparel (30) for wearing on a user’s body (see Fig. 7 and paragraph 0039), the article of apparel including a plurality of slits (31) for ventilation, the plurality of slits having a closed configuration in an unstretched state (see Fig. 3) and an open configuration in a stretched state (see Fig. 4), the plurality of slits having a half-moon shape in the unstretched state (see Fig. 3 and paragraphs 0033-0035; note that while the slits are described as “arc-shaped,” they also form a half moon shape inasmuch as claimed, and the claims do not clearly differentiate between the two shapes), the plurality of slits allowing for enhanced ventilation as the wearer moves (see paragraphs 0039-0044).
Furthermore, Boissier teaches a layered article (1) for wearing on a user’s body (see paragraphs 0020-0022) and having a plurality of slits (14) that can be straight, S-shaped, V-shaped, U-shaped (i.e., half-moon shaped), or any combination of the various types (see paragraphs 0026-0028 and 0054), as one of ordinary skill in the art would recognize that any of the above known slit shapes would function in the same manner to open and close as the wearer moves (see paragraph 0054).
Therefore, based on Lin’s and Boissier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McNabb’s second plurality of slits to be half-moon shaped instead of linear, as such a In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOCELYN BRAVO/Primary Examiner, Art Unit 3732